FILED
                                                                   FEBRUARY 6, 2020
                                                               In the Office of the Clerk of Court
                                                              WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                         )
                                             )         No. 36422-4-III
                     Respondent,             )
                                             )
       v.                                    )
                                             )
RANDALL GONZALEZ,                            )         UNPUBLISHED OPINION
                                             )
                     Appellant.              )

       KORSMO, J. — This court allowed Randall Gonzalez an appeal from his 2005

convictions for fourth degree assault and violation of a no contact order. He now gets the

benefit of a change of law. We remand to strike certain financial obligations from the

judgment.

       The notice of appeal was filed in late 2018. Our commissioner granted the

untimely appeal due to lack of evidence that Mr. Gonzalez was advised of his right to

appeal. The State did not challenge that ruling and subsequently filed a brief waiving

argument. Appointed counsel filed a brief asking only that $160 in discretionary court

costs be struck from the judgment.

       After the crimes involved here were committed, the legislature amended the

statutes governing imposition of financial obligations on criminal defendants. In State v.
No. 36422-4-III
State v. Gonzalez


Ramirez, 191 Wn.2d 732,426 P.3d 714 (2018),the Washington Supreme Court ruled that

the amendments were retroactive and applied to all sentencings that were not final on the

effective date of the new legislation, June 7, 2018. LAWS OF 2018,ch. 269. The effect of

our Commissioner's ruling allowing the appeal is that Mr. Gonzalez's sentence was not

final. Ramirez thus dictates that the change of law applies to this case.

       We remand for the trial court to strike the $160 in discretionary court costs.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:



      Pennell,A.CJ.


     d]Uu1 ·�·
      Siddoway, J.       �




                                             2